Citation Nr: 0206213	
Decision Date: 06/12/02    Archive Date: 06/20/02

DOCKET NO.  02-05 522	)	DATE
	)
	)


THE ISSUE

Whether a July 11, 1980 decision of the Board of Veterans' 
Appeals which denied entitlement to service connection for 
arthritis should be revised or reversed on the grounds of 
clear and unmistakable error.

[The issues of whether new and material evidence sufficient 
to reopen a previously-denied claim of entitlement to service 
connection for a psychiatric disorder has been submitted and 
entitlement to a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities are the subjects of a separate decision.]

REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel



INTRODUCTION

The moving party in this matter served on active military 
duty from January 1947 to November 1949; from February 1950 
to March 1954; from May 1954 to February 1958; and from March 
1958 to June 1964.

This matter is before the Board of Veterans' Appeals (the 
Board) based on a  motion filed by the moving party's 
representative which alleges clear and unmistakable error 
(CUE) in a July 1980 Board decision which determined that the 
moving party was not entitled to service connection for 
arthritis.


FINDINGS OF FACT

1.  On July 11, 1980, the Board denied the moving party's 
claim of entitlement to service connection for arthritis.

2.  The Board's decision of July 11, 1980 was supported by 
the evidence then of record, and it has not been shown that 
the applicable statutory and regulatory provisions in effect 
at that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's July 11, 1980 decision does not contain clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 2001); 38 
C.F.R. §§ 20.1400-20.1411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party is seeking revision of a Board decision 
dated July 11, 1980 based on the contention that such 
decision contained CUE.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
motion and render a decision.

Pertinent Law and Regulations

Board CUE

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a) (West Supp. 2001).  

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board, on its own motion, or by a party to 
that decision. 38 C.F.R. § 20.1400 (2001).  Motions for 
review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice, 38 
C.F.R. §§ 20.1400-1411 (2001).  Pursuant to § 20.1404(b), the 
motion alleging CUE in a prior Board decision must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  38 C.F.R. § 20.1404(b) (2001).  

Rule 1403, which is found at 38 C.F.R. § 20.1403 (2001), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General. Clear and unmistakable error is a very 
specific and rare
kind of error.  It is the kind of error, of fact or of 
law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the 
time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed. (1) General. Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  

(c) Errors that constitute clear and unmistakable error.  
To warrant revision of a Board decision on the grounds 
of clear and unmistakable error, there must have been an 
error in the Board's adjudication of the appeal which, 
had it not been made, would have manifestly changed the 
outcome when it was made.  If it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A disagreement as to how 
the facts were weighed or evaluated.  

(e) Change in interpretation. Clear and unmistakable 
error does not include the otherwise correct application 
of a statute or regulation where, subsequent to the 
Board decision challenged, there has been a change in 
the interpretation of the statute or regulation.  

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (the Court).  More specifically, it was 
observed that Congress intended that the VA adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking, 63 Fed. Reg. 27534, 
27536 (1998), the sponsor of the bill that became the law 
specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE." 143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) [remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage].  
Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

In addition, the Board notes that for decisions issued on or 
after July 21, 1992, the record that existed when that 
decision was made includes relevant documents possessed by 
the Department of Veterans Affairs not later than 90 days 
before such record was transferred to the Board for review in 
reaching that decision, provided that the documents could 
reasonably be expected to be part of the record.  38 C.F.R. 
s. 20.1403(b) (2001); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992).  In this case, since the July 1980 Board decision 
in question was made prior to July 21, 1992, this provision 
does not apply.  See Damrel v. Brown, 6 Vet. App. 242, 246 
(1994).

Pertinent law and regulations in effect at the time of the 
July 1980 Board decision

Only the law as it existed at the time of the Board's 
decision may be considered.  See 38 C.F.R. § 20.1403(b) 
(2001).  In other words, the Board cannot apply the benefit 
of hindsight to its evaluation of the July 11, 1980 decision 
in determining whether CUE existed.  Cf. Russell v. Principi, 
3 Vet. App. 310, 313-14 (1992).  Following is a synopsis of 
the law and regulations pertaining to service connection as 
such existed in July 1980.  

The pertinent criteria for establishing service connection 
for a disease or disability incurred in service in effect at 
the time of the Board's July 1980 decision were virtually 
identical to those that exist currently.  Generally, service 
connection could be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 310, 331 (1980).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and degenerative joint disease became 
manifest to a degree of ten percent (10%) within one year 
from the date of termination of such service, such disease 
could be presumed to have been incurred in service, even when 
there was no evidence of such disease during the period of 
service.  This presumption was rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 312, 313, 337 
(1980); 38 C.F.R. § 3.307 (1980).

When a reasonable doubt arose regarding service origin, the 
degree of disability, or any other point, such doubt was to 
be resolved in favor of the claimant.  A reasonable doubt was 
defined as one which existed because of an approximate 
balance of positive and negative evidence which did not 
satisfactorily prove or disprove the claim.  It was a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
It was not a means of reconciling actual conflict or a 
contradiction in the evidence; the claimant was required to 
submit evidence sufficient to justify a belief in a fair and 
impartial mind that the claim was well grounded.  38 C.F.R. 
§§ 3.102 (1980).  

Factual Background

The moving party's service medical records indicate that on 
August 3, 1950, he sought treatment for left shoulder pain.  
He reported that he had slipped in the latrine the previous 
night and hit his shoulder.  He stated that he was only able 
to move the shoulder slightly.  X-rays taken at that time 
revealed no evidence of any fracture or deformity.  At the 
time of a follow-up visit a 4 days later, it was noted that 
the moving party still had pain, but that it was improving.  
No diagnosis was rendered at the time of either office visit.

The moving party was seen in October 1952 for complaints of 
low back pain.  Examination at that time was negative, and no 
diagnosis was rendered.

A treatment note dated in June 1953 again indicates that the 
moving party presented with complaints of low back upon 
arising in the morning, worse on the right side.  The 
examiner rendered a diagnosis of a probable lumbo-dorsal 
sprain.

The moving party again complained of back pain in June 1954, 
at which time he reported that the pain was primarily in the 
mid-lumbar region.  He also indicated that this pain was 
worse after sitting or lying in bed, and became better after 
exercise.  No diagnosis was rendered at that time.

In August 1956, the moving party sought treatment for back 
pain, which was especially painful when lying down.  The 
examiner noted "lumbar sprain" at the top of the treatment 
record, although it is not clear whether this represents a 
diagnosis.  In any case, an x-ray of the moving party's 
lumbosacral spine revealed no significant abnormality, and 
the moving party was returned to duty.

In January 1961, the moving party underwent an annual 
examination.  At that time, the moving party's spine and 
other musculoskeletal system were noted to be "normal," and 
a chest x-ray was negative.  No complaints relating to a 
musculoskeletal disorder were recorded, and no relevant 
diagnosis was rendered.

The moving party left military service in June 1964.  After 
discharge from the military, the moving party underwent a VA 
examination in March 1966.  At that time, examination 
revealed no evidence of any musculoskeletal diseases or 
injuries.  No diagnosis of any musculoskeletal disorder was 
rendered.

A VA hospital summary indicates that the moving party was 
hospitalized for eleven days in June 1971 with complaints of 
headaches.  X-rays of the skull, chest and cervical spine 
taken at that time revealed no abnormalities.  The sole 
diagnosis on discharge was of psychophysiological 
musculoskeletal reaction manifested by headaches. 

The moving party again underwent a VA examination in July 
1971, at which time he complained of soreness in the shoulder 
and neck muscles and aches and pains in the right shoulder.  
He also complained of "bursitis pain" in his shoulder and 
pain in his arm when it was kept in a certain position.  The 
examination notes regarding the moving party's 
musculoskeletal system are difficult to read.  However, the 
examiner did not render a diagnosis of a musculoskeletal 
disorder.

The moving party's claims file contains numerous VA 
outpatient treatment notes dated from 1974 to 1977, which 
indicate frequent complaints of headaches, neck and shoulder 
pain and upper back pain of several years' duration.  
Diagnoses were generally related to headaches, but also 
included bursitis, arthritis and suboccipital headaches 
secondary to cervical radiculopathy.

A letter from a VA hospital to Maricopa General Hospital 
dated in July 1976 indicates that the moving party had been 
treated at that facility on numerous occasions on an 
emergency basis, and was hospitalized at that facility in 
June 1971 for 11 days.  This letter indicated that the moving 
party's diagnoses included psychophysiological 
musculoskeletal reaction manifested by headaches and 
arthritis, among other things.

Also of record is a statement dated in September 1976 from 
R.A.T., M.D., a neurologist in private practice, received by 
VA in January 1977.  This statement indicates that the moving 
party was suffering from headaches which were always 
associated with neck pain in the paraspinous cervical 
muscles.  The moving party indicated that he did not recall 
any specific head or neck injuries, but that he probably had 
had several when he was drinking heavily.  The moving party 
also indicated that he had been diagnosed as suffering from 
bone spurs, although he did not state when this diagnosis had 
been made or by whom.  The examiner did not render a 
diagnosis of a musculoskeletal disorder.

In November 1977, VA received a statement dated in October 
1977 from the Chief of Neurology Services at a VA Hospital in 
Arizona.  This physician indicated that the moving party was 
currently under his treatment for "severe cervical 
arthritis."  

In April 1978, the moving party underwent a VA examination.  
At that time, the moving party reported a history of cervical 
pain with pain radiating into his shoulders for "several 
years."  He also reported that he had been worked up in the 
past for this condition with a diagnosis of osteoarthritis of 
the cervical spine with radiculopathy.  Following an 
examination, the examiner rendered diagnoses of degenerative 
arthritis of the cervical spine with radiculopathy and 
chronic tendonitis of both shoulders.

The moving party again underwent a VA examination in March 
1979, at which time his complaints of constant and recurring 
pain and stiffness in the neck and shoulder joints were 
noted.  However, no relevant diagnosis was rendered at that 
time.

In February 1980, the  representative submitted an informal 
hearing presentation to the Board.  In substance, the moving 
party's representative contended that he had injured his 
shoulder during service, that he had been diagnosed as having 
arthritis after service, and that the moving party's 
diagnosed arthritis therefore had its inception during 
service and service connection should be granted on that 
basis.

In the July 11, 1980 decision here under consideration, the 
Board reviewed the medical evidence of record and 
acknowledged the contentions of the moving party's 
representative.  In its discussion and evaluation of the 
moving party's claim of entitlement to service connection for 
arthritis, the Board stated that there was no evidence of any 
musculoskeletal disorder in the moving party's service 
medical records, and that arthritis had initially been 
diagnosed many years after service.  The Board concluded that 
a causal relationship had not been established between 
osteoarthritis and any event of the moving party's service.  

Analysis

Initial matter - the VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000)  [codified as amended at 
38 U.S.C.A. § 5100 et seq.].  The VCAA includes an enhanced 
duty on the part of VA to notify claimants as to the 
information and evidence necessary to substantiate claims for 
VA benefits.  The VCAA also redefines the obligations of VA 
with respect to its duty to assist claimants in the 
development of their claims.  Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].  

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 280 (2001).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  However, in Livesay v. Principi, 15 Vet. App. 165 
(2001), the Court stated that "there is nothing in the text 
or the legislative history of VCAA to indicate that VA's 
duties to assist and notify are now, for the first time, 
applicable to CUE motions."  

In essence, the Court in Livesay continued to hold that the 
VCAA is potentially applicable to all pending claims, as it 
had held in Holliday.  However, the Court further indicated 
that CUE claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  A claim of CUE 
it is not by itself a claim for benefits.  Thus, CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a "claimant," as defined 
by 38 U.S.C.A. § 5100 (West Supp. 2001), cannot encompass a 
person seeking a revision of a final decision based upon CUE. 
As a consequence, VA's duties to notify and assist contained 
in the VCAA are not applicable to CUE motions.  See also 38 
C.F.R. § 20.1411(c) and (d) (2001).

Based on the Court's precedential decision in Livesay, the 
Board concludes that the moving party's CUE claim is not 
subject to the provisions of the VCAA.  As noted above in the 
law and regulations section, a CUE claim must be viewed 
exclusively in light of evidence which was of record at the 
time the decision was made, in this case July 11, 1980.  See 
38 C.F.R. § 20.1403 (2001).  Therefore, there is no 
additional evidence that must to be obtained by the Board.
  
The Board hastens to point out, however, that notwithstanding 
the fact that the VCAA appears to be inapplicable to this 
case, the moving party has been accorded the opportunity to 
present argument on this matter.  The moving party has thus 
been given all appropriate due process considerations. 

In summary, the Board believes that no action is required by 
the VCAA, and the moving party does not appear to contend 
otherwise.  Accordingly, the Board will proceed to a decision 
on the merits.  

Discussion

The moving party, through his representative, has advanced 
two related arguments in support of his claim that the 
Board's July 1980 denial of his claim for service connection 
for arthritis contained CUE.  

First, in an informal hearing presentation received by VA in 
March 2002, the moving party's representative stated that 
"This organization finds CUE in the Board's denial of 
service connection for arthritis.  The moving party had a 
diagnosis of arthritis and he had muscular-skeleton system 
in-service injuries.  What he did not have was a medical link 
between his in-service injuries and his post-service 
diagnoses.  The Board was in error in not requesting the 
medical link."

As a second basis for CUE, the moving party's representative 
noted in a statement received by VA in May 2002 that "We 
reviewed the [moving party's] service medical records and 
discovered that the moving party had Neisseria gonorrhea 
infection on August 24, 1955 and syphilis on January 21, 
1947.  One of the residuals of Neisseria gonorrhea is 
arthritis.  The Board failed to seek a medical opinion as to 
the relationship, if any, of the moving party's claimed 
arthritis, to his in-service Neisseria gonorrhea." 

A review of the moving party's claims file reveals that the 
moving party did suffer a musculoskeletal injury in service 
in August 1950, at which time he reportedly slipped in the 
latrine and hit his left shoulder.  He was also assessed as 
having probable lumbo-dorsal sprain in June 1953.  
Furthermore, a treatment record dated in August 1949 
indicates that he moving party was diagnosed as suffering 
from syphilis, and was started on Penicillin therapy at that 
time.  Finally, the service medical records indicate that the 
moving party was treated in August 1955 for acute urethritis 
due to gonocceum, and that a gramstain conducted later that 
same day found gram-negative diplococci morphologically 
resembling Neisseria gonorrheae.  

The moving party's representative claims that a VA medical 
opinion prior to the time of the Board's July 1980 decision 
would have revealed that the moving party's arthritis was 
related to his in-service musculoskeletal injuries.  He also 
claims that a VA medical opinion prior to the time of the 
Board's July 1980 decision would have revealed that the 
moving party's arthritis was due to his gonorrhea.  While 
these two arguments are separate, they rely on the same 
essential assertion - i.e., that VA failed in its duty to 
assist the moving party by seeking and obtaining a medical 
opinion regarding the relationship between in-service injury 
or disease and his post-service diagnosis of arthritis.

However, as indicated earlier, 38 C.F.R. § 20.1403(d)(2) 
specifically states that "[t]he Secretary's failure to 
fulfill the duty to assist" is an example of a situation 
which does not constitute CUE.  Therefore, VA's failure to 
procure such an opinion simply cannot constitute CUE.  See 
also Caffrey v. Brown, 6 Vet. App. 377, 383 (1994) [alleged 
failure on the part of VA in assisting a veteran in the 
development of his claim did not constitute CUE].

In addition, the Board finds that the correct facts, as they 
were known at the time, were before the Board and were 
considered in its decision.  The Board considered the 
relevant service medical records from each of the moving 
party's periods of military service, and specifically cited 
to and discussed the evidence relating to musculoskeletal 
complaints, including the August 1950 left shoulder x-ray, 
the several complaints of low back pain, and the August 1956 
treatment note regarding a lumbar sprain.  The Board also 
discussed the post-service evidence, including the reports of 
VA examinations conducted in March 1966, July 1971, April 
1978, and March 1979, the June 1971 VA hospitalization 
summary and statements from private examiners dated in 
September 1976 and October 1977.  The Board decision also 
cited to and discussed several items of evidence which were 
not described above, including extensive hospitalization 
records from Walter Reed Hospital during the 1960's, for 
purposes of demonstrating that they did not contain any 
complaints, findings or diagnoses relevant to a 
musculoskeletal disorder.

It is true that the Board did not delve into the moving 
party's history of venereal disease in its July 11, 1980 
decision.  This is due to the simple fact that no contention 
pertaining to venereal disease as a possible cause of the 
moving party's arthritis had been raised prior to that date.  
Indeed, it appears that the first mention of such appears in 
the May 22, 2002 communication from the moving party's 
representative.  Boiled down to its essence, the venereal 
disease contention amounts to nothing more than a duty to 
assist argument, which as discussed above is not a valid CUE 
contention.     

The Board further concludes that the correct legal standards 
were used by the Board in determining that the moving party 
did not suffer from arthritis which was incurred in or 
aggravated by his military service.  The Board cited to, 
discussed, and applied 38 U.S.C. §§ 310 and 331 relating to 
service connection, 38 U.S.C. §§ 312, 313, and 337 and 38 
C.F.R. § 3.307 relating to presumptive service connection for 
degenerative joint disease (arthritis), and 38 C.F.R. § 3.310 
relating to secondary service connection for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  The Board expressly considered 
these provisions, but then concluded that the evidence did 
not show that the moving party's osteoarthritis, first 
clinically manifested many years after discharge, was 
etiologically related to his military service, particularly 
in light of the complete lack of clinical evidence of any 
musculoskeletal disorders on repeated physical examinations 
and x-rays in service and no evidence of arthritis within the 
one year presumptive period after service.

In summary, the moving party's arguments do not constitute a 
valid assertion of clear and unmistakable error, either as to 
the law as it existed at that time or as to the facts.  The 
Board's decision of July 11, 1980 was reasonably supported by 
the evidence then of record and was consistent with VA law 
and regulations then in effect.  CUE in that decision is not 
demonstrated.  The motion is therefore denied.  

ORDER

The motion for revision of the July 11, 1980 Board decision 
is denied.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



